Citation Nr: 1725745	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 10, 1988, for service connection for diabetes mellitus.  


WITNESSES AT HEARING ON APPEAL

Appellant, D.T., and J. Y.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1963 and from June 1963 to January 1984.  He served in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Manila, the Republic of the Philippines, Regional Office of the Department of Veterans Affairs (VA) which determined that the November 2002 rating decision effectuating service connection for diabetes mellitus as of August 15, 1988, was clearly and unmistakably erroneous; effectuated the award as of November 10, 1988; and denied an effective date prior to November 10, 1988, for that award.  The Veteran appeared at a September 2013 hearing before the undersigned Veterans Law Judge at the Seattle, Washington, Regional Office (RO).  A hearing transcript is of record.  In December 2013, the Board remanded the claim to the Agency of Original Jurisdiction for additional development of the record.  

In February 2016, the Board denied an effective date prior to November 10, 1988, for service connection for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In March 2017, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the February 2016 Board decision which denied an effective date prior to November 10, 1988, for the award of service connection for diabetes mellitus; and remanded the claim to the Board for additional action consistent with the Joint Motion for Partial Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  
 
2.  Type II diabetes mellitus was initially diagnosed in June 1986.  

3.  The Veteran submitted a February 1988 informal claim of service connection for Type II diabetes mellitus.  The Veteran's informal claim was received by VA on March 2, 1988.  

4.  No formal claim, informal claim, or other communication requesting service connection for Type II diabetes mellitus was received by VA prior to March 2, 1988.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 2, 1988, for the award of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400, 3.816 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records make no reference to Type II diabetes mellitus.  The service personnel records show that the Veteran served in Republic of Vietnam during active service.  Therefore, he is presumed to have been exposed to herbicides.  

In a February 1988 informal claim for service connection, the Veteran advanced that "I am suffering from symptoms now that relate to my military service."  The Parties' Joint Motion for Partial Remand determined that statement may be reasonably construed as encompassing a claim of service connection for Type II diabetes mellitus.  

An August 1989 written statement from C. Schmitt, M.D., indicates that the Veteran was initially diagnosed with Type II diabetes mellitus in June 1986.  

In November 2002, VA granted service connection for diabetes mellitus secondary to presumed herbicidal agent exposure, effective August 15, 1988.  In May 2008, VA determined that the November 2002 rating decision effectuating service connection for diabetes mellitus as of August 15, 1988, was clearly and unmistakably erroneous and effectuated the award as of November 10, 1988.  

Generally, the effective date for an award of service connection is the day after service separation or the date entitlement arose, whichever is later, if the claim is received within one year of the date of separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016).  

Where VA compensation benefits are awarded pursuant to any Act or administrative issue, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. §§ 3.400(p), 3.114(a) (2016).  

Special rules for the assignment of effective dates for the award of presumptive service connection based on herbicide exposure have been promulgated.  Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); and, Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).  Specifically, a class member in that litigation is a Vietnam veteran who has a covered herbicide disease.  For a class member, the effective date of the award of disability compensation for a covered herbicide disease will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2) (2016).  A covered herbicide disease is a disease for which the Secretary of VA established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2) (2016).  

If the class member and covered herbicide disease requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985, and May 3, 1989, or received by VA between May 3, 1989, and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of receipt of the claim giving rise to the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1),(2) (2016).  There are two exceptions to this rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(c)(3), (4) (2016).  

The Veteran is a class member as he is a veteran who served in the Republic of Vietnam and has been diagnosed with Type II diabetes mellitus, a covered herbicide disease.  Type II diabetes mellitus was initially diagnosed in June 1986.  The initial claim of service connection for Type II diabetes mellitus was received by VA in March 1988, over four years after service separation.  Therefore, the appropriate effective date for the award of service connection for diabetes mellitus is March 2, 1988, the date of receipt of the original claim of entitlement to service connection for Type II diabetes mellitus.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. §§ 3.400, 3.816(c)(1) (2016).  


ORDER

An effective date of March 2, 1988, for the award of service connection for diabetes mellitus is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


